Citation Nr: 0416897	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-21 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left hip disorder 
secondary to service-connected disabilities of the knees.

3.  Entitlement to service connection for a right hip 
disorder secondary to service-connected disabilities of the 
knees.

4.  Entitlement to an effective date earlier than August 7, 
1997, for the grant of a total rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney



ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1955 to 
April 1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant was notified of that 
decision by a June 5, 1998 letter from the Atlanta, Georgia, 
VARO, which thereafter certified this case to the Board.  
This case was before the Board previously in September 2002.  
At that time, the Board granted additional benefits on 
unrelated issues and proposed undertaking additional 
development on the issues presently on appeal pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  However, 
38 C.F.R. § 19.9(a)(2) was later invalidated by the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
"the Federal Circuit").  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
In the interim, the development requested by the Board was 
undertaken by a special processing unit at the Cleveland, 
Ohio, RO, known as the Tiger Team Remand Unit.  In April 2004 
the Atlanta, Georgia, VARO transferred this case to the 
Board.

The appellant's January 2004 request to add his adult 
daughter as a dependent is referred to the RO for appropriate 
development.


REMAND

Regarding the appellant's claim of entitlement to service 
connection for PTSD, the appellant has alleged that his best 
friend in service was killed in a parachute jump at Fort 
Campbell, Kentucky, when the appellant landed on him.  The 
appellant has identified his unit as the 101st Airborne 
Division.  Attempts to verify the appellant's alleged 
stressor with the United States Armed Services Center for 
Research of Unit Records (USASCRUR) and the National 
Personnel Records Center (NPRC) have been unsuccessful thus 
far.  The appellant has stated alternately that the incident 
occurred in September 1956 and in September 1957.  Although 
the Board specifically noted the September 1956 period in its 
prior development memorandum, the attempts to verify the 
incident have only used the September 1957 period.  The most 
recent attempts to verify the stressor, in October 2003 with 
the USASCRUR and in December 2003 with the NPRC, appear to be 
thorough in every respect except for the time frame covered 
by the request.  A final attempt to verify the appellant's 
alleged stressor, using the September 1956 time frame, should 
be made.

At a January 2004 VA joints examination, the examiner opined 
that the appellant's bilateral hip disabilities were not 
related to his active duty disabilities and had not "until 
possibl[y] recently" been aggravated by his service-
connected knee disabilities.  The examiner's opinion is 
ambiguous as to whether either or both of the appellant's 
current hip disabilities were caused or aggravated by his 
service-connected bilateral knee disabilities.  A 
supplemental opinion or a new examination should be obtained.

A remand is also required in order to accord due process 
regarding the issue of entitlement to an effective date 
earlier than August 7, 1997, for the grant of a total rating 
for compensation purposes based on individual 
unemployability.  In a January 2002 rating decision, the RO 
granted the appellant's claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability, effective from August 7, 1997.  In March 
2002 the RO received the appellant's Notice of Disagreement 
with the August 7, 1997 effective date assigned by the RO.  
Because no Statement of the Case (SOC) has been provided on 
this issue, the appellant has not had an opportunity to 
perfect an appeal.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue a statement of the case.  The Board must remand this 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (holding that where a notice of 
disagreement is received by VA, the appellate process has 
commenced and the appellant is entitled to a Statement of the 
Case on the issue).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., VA will 
notify the appellant if further action is required on his 
part.


1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claims.

2.  In accordance with 38 C.F.R. 
§ 3.159(e), the appellant should be 
notified that a July 28, 2003 VA request 
for additional medical records from S. 
Y., M.D. (Dr. Y.) was unsuccessful.

3.  The NPRC and the USASCRUR should be 
contacted to attempt to verify the 
appellant's alleged stressor involving 
the death of his best friend in 
approximately September 1956.

4.  The appellant should be afforded a VA 
joints examination to determine whether 
either or both of the appellant's current 
hip disabilities are caused or aggravated 
by his service-connected bilateral knee 
disabilities.  (If the examiner who 
conducted the January 2004 VA joints 
examination is available, a clarifying 
opinion/supplemental report by that 
examiner may be obtained in lieu of a new 
VA joints examination.)  The claims 
folder, including the report of a January 
2004 VA joints examination, should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
whether the claims folder has been 
reviewed.  

The examiner should note that the 
applicable law provides that, when a 
nonservice-connected disability is made 
worse, i.e., results in additional 
disability, or is aggravated by a 
service-connected disability, the veteran 
is entitled to compensation for the 
degree of disability over and above the 
degree of disability that existed prior 
to the aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

The examiner should express opinions as 
to whether either or both of the 
appellant's bilateral hip disabilities 
are "caused or aggravated by" the 
appellant's service-connected knee 
disabilities.  It would be helpful if the 
examiner would use the following 
language, as may be appropriate:  "more 
likely than not" caused or aggravated by 
(specify which), meaning that the 
likelihood greater than 50%, "at least 
as likely as not" caused or aggravated 
by (specify which), "less likely than 
not" or "unlikely" to have been caused 
or aggravated by (specify which), meaning 
that there is a less than 50% likelihood 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After the development requested above 
has been completed to the extent 
possible, again review the record.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
give them an opportunity to respond 
thereto.  The supplemental statement of 
the case should set forth all pertinent 
laws and regulations, and should include 
a discussion of the application of those 
laws and regulations to the evidence.  
Thereafter, the case should be returned 
to the Board, if in order.  

6.  Regarding the issue of entitlement to 
an effective date earlier than August 7, 
1997, for the grant of a total rating for 
compensation purposes based on individual 
unemployability, the appellant and his 
representative should be furnished with a 
statement of the case and give them an 
opportunity to respond thereto.  The 
statement of the case should set forth 
all pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.  

If the claim remains denied, the 
appellant and his representative should 
be notified of the time limit within 
which an adequate substantive appeal must 
be filed and of the requirements for an 
adequate substantive appeal in order to 
perfect an appeal of the issue.

If, and only if, a timely and adequate 
substantive appeal is received, the claim 
should then be returned to the Board for 
further review, as appropriate.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


